Citation Nr: 0517343	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for PTSD.  The 
decision was confirmed in a July 2001 rating decision.


FINDINGS OF FACT

The competent and most probative medical evidence of record 
does not show a diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of two December 2000 VA letters, 
prior to the February 2001 rating decision.  The veteran was 
notified of the evidence necessary to substantiate a claim of 
service connection for PTSD, including the information 
necessary to verify in-service stressors.  The RO also 
notified the veteran of the responsibilities of VA and the 
veteran in developing the record.  Specifically, the RO 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
The RO notified the veteran of his responsibility to respond 
to VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The RO also requested the veteran to 
provide VA with any other relevant information or evidence on 
a PTSD questionnaire.  The RO notified the veteran again in 
July 2001, February 2004, September 2004, and October 2004.

In February 2001 and July 2001 rating decisions, the June 
2002 statement of the case, and the February 2005 
supplemental statement of the case, the RO notified the 
veteran of the laws and regulations pertaining to service 
connection, and provided a detailed explanation why service 
connection was not warranted for PTSD under the applicable 
laws and regulations based on the evidence provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records and private medical records dated in July 1981, 
December 1988, and January 2001.  As part of his July 2000 
claim, the veteran stated that he was going to start 
receiving private treatment at a named location.  In March 
2001, the veteran also indicated that he had received social 
security disability benefits.  As part of the September 2003 
Board remand, the RO was directed to request the proper 
release forms for the private treatment records identified by 
the veteran and the date upon which he began receiving 
benefits from the Social Security Administration (SSA).  In a 
February 2004 VA letter, the RO requested the information as 
required by the Board remand.  The veteran responded by 
stating that he had already submitted the requested 
information, including the submission of numerous consent 
forms.  In the February 2005 supplement statement of the 
case, the RO explained to the veteran that privacy laws 
required the veteran to sign consent forms to release medical 
information to VA, and that if he had already submitted a 
consent form for a specific caregiver and had not received 
any additional treatment, he need not submit another form.  
The veteran was provided with an additional 60 days from the 
date of the SSOC to submit or notify VA of additional 
evidence to support his claim.  The veteran never provided 
the proper release forms for any additional private treatment 
reports or notified VA of the dates he received SSA 
disability benefits.  "[T]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Based on the above, the Board finds that VA has made 
reasonable efforts to assist the veteran.  Moreover, there 
are no additional medical treatment records necessary to 
proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in January 2001 and 
December 2004, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.   

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran filed a service connection claim for delayed 
stress in February 1991.  The RO characterized the claim as 
service connection for PTSD and denied the claim in a May 
1991 administrative decision.

In July 2000, the veteran filed a claim to reopen service 
connection for PTSD.  In support of his claim he stated that 
he was serving in Vietnam northwest of Da Nang airbase at a 
base called Red Beach, when he experienced incomings every 
night, starting about 11:00 pm to 5:00 am.  He noted that one 
hut was blown up about 40 yards from him.  He also noted that 
one time he was about halfway between the shower building and 
his hut when he had to dive into the nearest bunker for 
safety.  He stated that he recalls an ammo dump exploding at 
Dan Nang, which sounded like it was at their front door.  He 
also stated that another time sniper fire was hitting the 
water tower about 15 yards from him in the training building.  
He recalled that a half an hour after leaving a building it 
was blown up by Vietcong.  He stated that he has had extreme 
nervous and emotional problems for the past 30 years, and 
that sleeping is very frightening because he has nightmares 
of either him killing someone or being killed.  Other times, 
he stated that he is fully awake but paralyzed, which lasts 
for about 5 to 15 minutes.  He stated that to this day no one 
can wake him up suddenly or startle him by touching him 
because he gets up in a rage ready to do serious injury or 
even wanting to kill the person.  He stated that he just 
feels this extreme fright and anger.  He mentioned that once 
his daughter startled him awake and he scared her but she 
jumped out of his way before he could harm her.  In sum, the 
veteran contends that he currently suffers from PTSD, which 
is a direct result of his combat experiences in service, thus 
entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.)) (DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.304(f).  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including psychoses, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 
 
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see 38 U.S.C.A. § 1154(b); 
see also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Regardless of whether the 
veteran is determined to have engaged in combat, a veteran is 
still required to show evidence of a current disability and a 
link between that current disability and service.  See 
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows credible supporting evidence that 
the claimed in-service stressor occurred.  Although the 
service medical records show no treatment for PTSD or any 
psychoses, the DD-214 shows that the veteran earned a Combat 
Action Ribbon for his service in Vietnam, which establishes 
his status as a combat veteran.  Therefore, his accounts of 
his in-service stressors are presumed credible.  See 38 
C.F.R. § 3.304(f).

The next issue is whether there is medical evidence of a PTSD 
diagnosis in accordance with 4.125(a) and the DSM-IV Manual.

A July 1981 VA examination report shows a diagnosis of 
depression, neurotic type, mild to moderate severity, 
manifested by what appears to be an intermittent feeling of 
depression and possibly some irritability.  A private 
December 1988 medical statement shows treatment since 1985 
for stress-related disorders, such as anxiety and depression.

A January 2001 private treatment summary from the Veterans 
Center shows that the veteran experienced bombings, sniper 
fire, and ammo dump explosions in service, when located at a 
camp overrun by Vietcong during TET in 1969.  The therapist 
noted that upon return home, the veteran reportedly felt 
empty and nervous and was misunderstood by his family and 
friends.  The veteran also related that it was hard to 
express his feelings and that he felt jumpy and anxious all 
the time.  Since service, the veteran reportedly has had nine 
different jobs, was married in 1970, and divorced in 1999.  
He stated that he last worked in December 1995.  He has one 
daughter, with whom he states he is very close.  The veteran 
reported feeling empty and confused and having a negative 
outlook on life.  He stated that he just exists from day to 
day, and that if it were not for his daughter, he would not 
be here at all.  The therapist noted that the veteran was 
administered the Keane PTSD Scale of the MMPI-2, the 
Mississippi Scale for combat related PTSD, and the Beck 
Depression Inventory.  He scored 43, 126, and 37 respectively 
on these scales.  The therapist stated that the scores in the 
Keane and Mississippi Scales are highly similar with those 
seen in Vietnam veterans diagnosed with PTSD, and that both 
scores are reflective of a moderate to severe level, 
consistent with the veteran's verbal reports in individual 
sessions.  The therapist found the score on the Beck 
Depression Inventory to be invalid, but noted that the 
veteran has reported suicidal ideation with no plan or intent 
to carry it out.  In sum, the therapist concluded that the 
verbal reports of the veteran and the testing results are 
highly consistent with a diagnosis of PTSD, suggestive of 
moderate to severe level of PTSD symptoms at this time.  The 
therapist stated that this is a level at which there is 
significant interference with several aspects of daily 
functioning (family and social), and interference with work 
activities.  It was noted that the veteran has frequent 
episodes of angry outburst and verbally and physical 
threatening behavior, and that his symptoms seem to have 
increased considerably since 1995.  The therapist found that 
the severity of the veteran's PTSD symptoms were likely to 
continue indefinitely and are likely to cause him increased 
distress and restrict his ability to function even more in 
the future.  He noted that the predominant feature of the 
veteran's situation is PTSD directly related to the combat 
attacks he experienced while in Vietnam.  The Axis I 
diagnosis was PTSD, chronic, moderate to severe, related to 
Vietnam War zone stressors.

A January 2001 VA examination report shows the veteran's 
reports of in-service exposure to rockets, sniper fire, and 
mortar attacks, the explosion of a hut about 40 yards away 
from him, and occasions where infiltrators got into the camp 
and caused some damage, including one occasion when someone 
threw a satchel charge into the building where he worked.  
The examiner noted that aside from this, the veteran had no 
direct combat with the enemy. The veteran did receive the 
Combat Action Ribbon.  The veteran reported having nightmares 
two to three times a week, sometimes about Vietnam, but more 
often about being killed in general or falling, which 
generally woke him up in a cold sweat.  The veteran indicated 
that he is a light sleeper, who gets five or six hours of 
sleep a night and is very easily startled by nightmares or 
noises.  He indicated that when he is approached while 
sleeping, he reacts in a very hostile manner.  He also stated 
that he is angry and irritable with other peoples' behaviors 
and tends to want to avoid being around others.  He described 
a very lengthy history of depression and anxiety, as well as 
stress, which he relates more generally to family 
difficulties, work-related issues, and marital stressors.  
The examiner noted that the veteran had been treated for this 
anxiety and depression since the 1970's, which the veteran 
did not specifically relate to Vietnam.  The veteran also did 
not mention any other specific symptoms associated with PTSD, 
although the examiner noted that other PTSD symptoms are 
mentioned in the Veterans Center report.  The examiner 
reported that the veteran appeared to have some increased 
distress, anxiety, and depression after being forced to 
retire in 1995 and separating from his wife in 1996, and that 
the veteran had as much distress about this and other issues 
in his life as he did about Vietnam.  The examiner indicated 
that it was unfortunate that there were no medical or 
psychiatric records accompanying the Veterans Center letter, 
and noted that the veteran was administered the Beck 
Depression Inventory and obtained a score of 40, which was 
described as invalid by the social worker.  The veteran was 
reported to receive a similar score on the Beck Depression 
Inventory at the VA examination, but this was regarded as 
somewhat of an exaggeration of the veteran's current state, 
although he appeared depressed.  On both occasions, the 
examiner found that the scores were above the cutoff for PTSD 
and appeared to be somewhat inconsistent, and that the 
veteran had only minimal to, at worst, moderate exposure to 
occasional combat activities in Vietnam compared to most 
Vietnam veterans.  A clear and persistent pattern of 
exaggeration was noted on the SCL-90.  The examiner noted 
that the veteran indicated stress of some level or another on 
each and every item on the test, and significant-to-extreme 
distress on more than two-thirds of them.  

Upon mental status examination, the veteran was reported to 
be alert, oriented in all three spheres, in good contact with 
routine aspects of reality, and showed no signs or symptoms 
of psychosis.  He spoke in normal tones, rhythm, and rates.  
His conversation was goal-directed, relevant, coherent, and 
organized.  He did appear to be depressed, and his affect was 
sluggish, under-responsive, and blunted to the point of being 
almost flattened.  He was extremely angry about what occurred 
to him in Vietnam and about the government in general, and 
attributed everything that is wrong with him in his life to 
his service in Vietnam in the vicinity of combat activities.  
His memory and intellect appeared to be intact and of at 
least average capacity, and insight and judgment were within 
reasonable limits.  The veteran spoke as much about 
difficulties in his marriage, stress management, anxiety, and 
depression in general, as about his experiences in Vietnam.  
The examiner found that there appeared to be some symptoms 
associated with PTSD in the veteran's life, but that these 
appeared to be at the very worst, mild in nature at the 
present time.  The examiner indicated that the bulk of the 
veteran's problems were a major depressive disorder, a 
probable generalized anxiety disorder (with an occasional 
anxiety attack), and a history of a gastrointestinal 
psychophysiological reaction, none of which were related to 
military experiences.  

In conclusion the VA examiner found that based on review of 
the available medical records, including the veteran's claims 
file, as well as the currently conducted clinical 
examination, and the currently obtained psychological test 
data, and assuming that the information offered by the 
veteran was accurate and factual, the veteran exhibited the 
following disorders: Axis I: Generalized anxiety disorder, 
with depressive features unrelated to service; psychological 
factors affecting physical conditions, gastrointestinal 
reaction, unrelated to service; and Axis IV: forced 
retirement, loneliness, and psychiatric symptoms.

On a December 2004 VA examination report, the examiner 
indicated that the claims file had been reviewed including 
the veteran's reports of in-service stressors.  The 
potentially frightening experiences were listed as incoming 
every night, which prevented him from getting any sleep and 
wounded three to five unknown people, with one round putting 
a big hole in the roof of an empty hut.  The veteran stated 
that he woke up in a bunker and was unable to remember how he 
got there, and that it was totally dark outside and he could 
not stop shaking.  There were other men in the bunker, whom 
the veteran did not know.  He reported rats crawling on him 
at night, which was upsetting, and three naked Vietcong 
coming into the compound and throwing a satchel into a 
building with no one inside.  The veteran reported this to be 
stressful because he had been in the building only one hour 
before this happened.  He said there also was some sniper 
fire during this time and he was asked to go to a hut area 
and turn out a light.  He reported that an ammo dump blew up 
six miles away in Da Nang.  The examiner noted that on a 
hand-written stressor note in the claims file, the veteran 
also reported as stressful the fact that he has lumps and 
rashes on his skin, and prostrate problems that he believes 
are from Agent Orange.  The veteran reported vague 
interpersonal problems at work, including hitting someone in 
the head with metal pins because the man laughed at him.  He 
did not report any loss of productivity or work due to any 
psychiatric symptoms.  He indicated that since service he has 
been nervous, irritable, and angry and keeps to himself.  He 
said no one can come near him when he sleeps and that he gets 
upset and does not know why.  He also reported that he is 
afraid to go to sleep, that his sleep is restless, and that 
he awakens staring at the ceiling unable to move, or in a 
cold sweat screaming.  He indicated that he showers only 
twice a month and lives alone, though his daughter helps him 
with chores around the house.  He also takes care of his own 
finances and reports no difficulties with this activity.  

Upon mental examination, the veteran's grooming and hygiene 
were reported as adequate with no body odor (in spite of his 
claims of showering only twice a month).  The veteran 
reported sleeping only three to four hours a night and waking 
two to three times per night.  He also reported nightmares 
two to three times a week.  His appetite and energy level 
were poor.  He reported feeling depressed, irritable, 
hopeless, tearful, and having decreased motivation.  He also 
indicated that he patrols his yard nightly and looks out his 
window and checks the lock on his door, though he denied 
clinically significant obsessive thoughts or rituals and 
symptoms consistent with mania, panic, or psychosis.  The 
veteran stated that he is almost always worrying about 
something, such as his daily activities, his children, or his 
finances, and admitted to some thoughts of death and trying 
to kill himself two years ago, but refused to elaborate.  He 
denied current intent or plans or current homicidal ideation, 
and the examiner found no evidence of impaired impulse 
control.  The veteran reported that he hears a male voice 
yelling orders at him such as, "take cover," "be careful," 
and "get out of the way;" but he denied the presence of 
delusions and any other hallucinations.  The examiner noted 
that the veteran's judgment seemed adequate but insight was 
poor.  

The examiner found that although it was conceded that the 
veteran served in a combat zone, he is not reporting any 
specific traumatic stressor that is required to meet 
criterion A for a diagnosis of PTSD.  The examiner noted the 
letter from the Veterans Center outlining why the counselor 
believed the veteran had PTSD, and noted the veteran's 
assertion at the present examination that he did not even 
know this man.  The examiner noted that the veteran was 
administered the Beck Depression Inventory II (BDI), Symptom 
Checklist 90-Revised (SCL) and the Mississippi Scale for 
Combat-related PTSD (MSC), and that the veteran obtained a 
score of 47 on the BDI, suggesting a catastrophic level of 
depressive symptoms.  The examiner found that this score is 
typically only endorsed by psychiatric inpatients or 
outpatients exaggerating their distress.  The examiner noted 
that on the SCL, the veteran reportedly endorsed some 
distress on 85 out of the 90 symptoms, and had moderate to 
extreme distress on all but eight items.  The veteran 
obtained a score of 138 on the MSC, which the examiner found 
to be above the cutoff for a diagnosis of PTSD and 
inconsistent with the veteran's military experiences.  The 
examiner found that this score appears to be inflated due to 
the veteran's symptoms of depression, and that in general the 
pattern of test scores is suggestive of over reporting, which 
is consistent with his pattern of previous test scores, both 
at his last exam and at the Veterans Center.  The diagnosis 
was Axis I:  major depressive disorder, chronic, moderate to 
severe (unrelated to military service); alcohol dependence, 
in remission (unrelated to military service); and Axis IV: 
unemployed, social isolation.  The examiner noted that the 
veteran's depression seemed to be related to the breakup of 
his marriage and job loss.

Upon review of the evidence, the Board finds that the 
preponderance is against a finding of service connection for 
PTSD.  Although there is a discrepancy in the medical 
findings on whether the veteran has PTSD, the Board finds 
that the December 2004 VA examination report is the most 
probative, in that the examiner specifically reviewed the 
veteran's claims file and addressed the requirements for a 
PTSD diagnosis, and why the veteran's reports of in-service 
stressors do not meet the criteria for such a diagnosis.  
Although the veteran's test scores on the various psychiatric 
evaluations were reportedly similar to other veteran's with 
PTSD, the 2004 VA examiner noted that the veteran's scores 
were inflated due to his major depression diagnosis, rather 
than any PTSD.  

While the January 2001 Veterans Center report reflects a 
diagnosis of PTSD, it does not appear that this diagnosis is 
based on anything more than the veteran's reported stressors 
and on the scores the veteran received on the Keane PTSD 
Scale of the MMPI-2 and the Mississippi Scale for combat 
related PTSD.  There is no indication that the therapist who 
completed the report had access to the claims file or 
reviewed such records, or made any reference to the DSM-IV 
Diagnostic Manual.   Specifically, the therapist did not 
address whether the veteran experienced or witnessed events 
involving actual or threatened death or serious injury to 
himself or others, which caused a reaction of intense fear, 
helplessness, or horror.  See DSM-IV, p. 209.  Therefore, the 
January 2001 private summary is not sufficient for purposes 
of diagnosing PTSD.  Although the January 2001 VA examiner 
found the veteran had some mild showings of PTSD, he also 
found that the test scores were exaggerated and did not list 
PTSD as a diagnosis in his final assessment.  Additionally, 
none of the earlier treatment records dated in 1981 and 1988 
show a PTSD diagnosis.

In this case, the Board gives greater weight to the December 
2004 VA examination, which addressed the PTSD criteria as 
outlined in the DSM-IV Manual.  Therefore, the Board finds 
that the competent medical evidence of record does not 
support a current diagnosis of PTSD.  Moreover, the veteran 
is not entitled to service connection on a presumptive basis, 
as he was not diagnosed with PTSD within one year after 
service or anytime therafter.  38 C.F.R. §§ 3.307, 3.309.

Although the veteran has argued that he has PTSD related to 
his military service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the Board has considered the 
veteran's credible lay assertions as a combat veteran, they 
do not outweigh the most probative medical evidence of 
record, which shows that the veteran does not have PTSD.  A 
competent medical expert makes this opinion and the Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  As the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD, the benefit 
of the doubt doctrine does not apply and the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


